Argued April 10, 1939.
Following the recent decisions of the Supreme Court inAdamchick v. Wyoming Valley Collieries Co., 332 Pa. 401,3 A.2d 377, and Harring v. Glen Alden Coal Co., 332 Pa. 410,3 A.2d 381, this judgment must be reversed.
A careful reading of the record fails to show any substantial evidence that the claimant suffered an accident in the course of his employment, which resulted in a disabling injury, within the rulings of those cases. See also Orlando v. Penna. R.R., 133 Pa. Super. 588,  3 A.2d 220.
The judgment is reversed and is here entered for the defendant.